DETAILED CORRESPONDENCE
Election/Restrictions
Claims 1-6 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species Group I and Group III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/02/2022.
Applicant's election with traverse of Group II in the reply filed on 02/02/2022 is acknowledged. The traversal is on the ground(s) that Group III, claims 17-20, allegedly do not present an undue burden of search, as both groups allegedly recite methods of accessing the carotid artery using multiple catheters. This is not found persuasive because the method of independent Claim 11 merely requires a single catheter, and displacing a stylet through a lumen of that single catheter. The stylet as recited merely pierces the vessel wall of the jugular vein and carotid artery to establish access to the carotid artery. By comparison, Group III’s method of independent Claim 17 requires a first and second catheter, as well as displacing the stylet through a lumen of the second catheter and beyond the distal end of the lumen of the first catheter which the second catheter is advanced through. The stylet as recited also pierces the vessel wall of the jugular vein and carotid artery at an angle at least partially defined by the curved distal tip of the second catheter. Since placement of the stylet and angle of entry of the stylet are more narrowly defined by Group III compared to Group II, and as method claims give more patentable weight to the process of using a device as well as the components of the device, there is a greater search burden for finding the specific methodology of Group III, which requires the stylet be introduced into a vessel wall with an angled entry using two catheters, rather than the broader methodology of Group II which simply requires a stylet be introduced into a vessel wall using a catheter. The requirement is still deemed proper and is therefore made FINAL.
Claims 7-16 are pending. 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No’s (15/835,114), (62/432,369), (62/433,634) and (62/440,735), fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Therefore, regarding Claim 11 line 4, “abutting a curved distal tip of the catheter against a vessel wall” is new matter introduced in the amendment to the claims on 07/22/2020. The originally filed specification has no support for “abutting a curved distal tip of the catheter against a vessel wall” as the catheter neither has a curved distal tip, not does it abut against the vessel wall. Rather, the distal tip of the cover tube (60) abuts its distal end to the vein wall (66), as in applicant’s disclosure [0044]. Accordingly, claims 7-16 are not entitled to the benefit of the prior application.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 11 line 4, “abutting a curved distal tip of the catheter against a vessel wall” is new matter not supported by the provided disclosure. The catheter (seen in Figs 6A-6B, catheter (42)) described in the specification ([0034]) has a tapered distal tip (Figs 6A-6B, (47)) which can be beveled or conical, rather than a “curved” distal tip explicitly. Rather, the channel (56) indicated within (47) has a slight curvature, but the catheter tip itself does not curve. Further, the component which “curves” is the cover tube (60) and the stylet (58) within said cover tube (60), as supported by ([0038]-[0040] and [0044]-[0045]). The catheter is not indicated as being capable of “curving”/cannot “curve”. Hence, there is no support provided in the written disclosure or figures of “abutting a curved distal tip of the catheter against a vessel wall” in this or prior-filed applications, therefore the limitation is considered new matter.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2020, 11/03/2020, 02/09/2021, 06/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “51” has been used to designate both actuator (in [0040]) and slide button (in [0044-0045]) of the provided specification. Further, reference character “52” has been used to designate both actuator (in [0040]) and spring load mechanism (in [0045]) of the provided specification. Lastly, reference character “53” has been used to designate both actuator (in [0040]) and stylet release button (in [0045]) of the provided specification. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Heuser et al., (US 2007/0203515) in view of Pillai (US 2013/0324967).
Regarding Claim 11, Heuser teaches a method of accessing the artery of a patient comprising: advancing a catheter (Fig. 3, (62)) along a vein (Fig. 2, (36), and [0032] wherein introduction of the piercing stylet can also be done through the vein into the artery, rather than from artery to vein, as seen in Fig. 3. Thus a catheter and guidewire would be used to introduce a piercing stylet via the vein (36)); 
abutting a distal tip (Fig. 4, (92)) of the catheter (62) against a vessel wall (Fig. 1, where (40) is the abutting/piercing location) being the portion of the vessel wall of the vein adjacent a defined access location of an artery ([0031] wherein the location (40) along the vein is adjacent a defined access location for the artery (30)); It should be noted that Claim 11 does not require the claims be done in any particular order, therefore the abutting step can be done after the piercing step.
displacing a stylet (Fig. 2, (78)) through a lumen (Fig. 2, within (62)) of the catheter; and  
piercing the vessel wall of the vein and a vessel wall of the artery with the stylet (78) thereby establishing access to the artery (Fig. 3, wherein the wall of the vein and artery are pierced by the stylet (78), thereby establishing access to the artery).  
While Heuser teaches accessing an artery from an adjacent vein, Heuser doesn’t explicitly teach the vein in question is the jugular vein, nor teaches the artery in question is the carotid artery. 
In related prior art, Pillai teaches a method of accessing a carotid artery via advancing a catheter along a jugular vein (Pillai [0060]).  
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the vein and artery of the method of Heuser, to be the jugular vein and the carotid artery, as taught by Pillai, since Heuser teaches that any generic artery and vein which are adjacent to one another can be the site of using the taught method (Heuser [0002] wherein the method applies generally to any adjacent blood vessels which are arteries and veins). 
Regarding Claim 12, Heuser in view of Pillai teaches the modified method of claim 11.
Heuser silent to a catheter being coupled to a handle and the stylet is coupled to a spring disposed within the handle.
Pillai teaches a catheter (Pillai Fig. 4B, (42)) is coupled to a handle (Pillai Fig. 4B, (44)) and the stylet (Pillai Fig. 4B, (58)) is coupled to a spring (Pillai Fig. 4B, (55)) disposed within the handle (seen in Pillai Fig. 4B, wherein the spring (55) is disposed within the handle (44)), and wherein piercing the wall of the jugular vein and the wall of the carotid artery corresponds to a release of spring energy (Pillai [0054] wherein the stylet (58) is moved under action of the spring (55), therefore would pierce under the release of spring energy).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the handle of Heuser, to have a handle coupled to the catheter, having a stylet, coupled to a spring, disposed within the handle; all as taught by Pillai, for the motivation of controlling the distance travelled by the stylet (Pillai [0054]) when the stylet is released.

Claims 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Heuser et al., (US 2007/0203515) in view of Pillai (US 2013/0324967), as applied to Claim 11 above, and further in view of Makower et al., (US 6190353).
Regarding Claim 13, Heuser in view of Pillai teaches the modified method of claim 11, wherein the catheter is a first catheter (Heuser Fig. 12, (62)). 
Heuser and Pillai are silent to wherein the method further comprises advancing a second catheter along the jugular vein.
In related prior art, Makower teaches a method of accessing an artery of a patient (Makower [Col. 23, lines 40-44], wherein the adjacent blood vessels can be artery and vein, as represented in Fig. 5a by a potential vein (BV1) and a potential artery (BV2)), wherein a first (Makower Fig. 5a, first catheter (50) may be an imaging catheter [Col. 24, lines 25-29]) and second catheter (Makower Fig. 5a, second catheter (100)) are advanced along a vein (Makower [23:40-44] wherein BV1 can be a vein adjacent an artery to be pierced with the tissue-penetrating (stylet) element).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the method of Heuser and Pillai, to include a second catheter advanced along the vein, as taught by Makower, for the motivation of having imaging or sensor means adjacent the location of the tissue-penetrating stylet allowing for active imaging of the procedure (Makower [Col. 24, lines 25-30]).
Regarding Claim 14, Heuser in view of Pillai and Makower teaches the modified method of claim 13, wherein the second catheter (Makower Fig. 5a, (100)) is advanced over a guidewire (Makower Fig. 5a, seen at (GW)) extending along a vasculature from an entry location to at least a location within the jugular vein adjacent the defined access location of the carotid artery (Makower Fig. 5a and [Col. 24, lines 25-30], wherein the guidewire (GW) brings the catheter (100) to the point where the tissue-penetrating (stylet) element (102) will pierce to create a defined access location into the adjacent artery). 
Regarding Claim 16, Heuser in view of Pillai and Makower teaches the modified method of claim 13, further comprising advancing a third catheter (Heuser Fig. 3, (44)) along the stylet (Heuser [0033] wherein catheter (44 may be advanced along a separate guidewire in addition to tool (46)) to introduce a treatment tool (Heuser Fig. 3, (46) having tool (150) at the end as a receptor for a piercing stylet being used in the adjacent vessel (Heuser [0036])) to the carotid artery (Heuser (30), and again wherein Heuser [0032] indicates that the piercing catheter and receiving catheter can be reversed, thus catheter (62) can be in the vein, while catheter (44) can be in the artery)). 

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Heuser et al., (US 2007/0203515) in view of Pillai (US 2013/0324967), as applied to Claim 11 above, and further in view of Mortisen et al., (US 2012/0290075).
Regarding Claim 7, Heuser in view of Pillai teaches the modified method of claim 11.
While Heuser in view of Pillai does teach introducing an implant in the form of a stent (exemplified in Fig. 6, (100)) into the jugular vein to close the opening between the jugular vein and carotid artery, Heuser in view of Pillai doesn’t explicitly teach the implant being a bioabsorable mesh. 
In related prior art, Mortisen teaches a bioabsorbable mesh stent (Mortisen Fig. 1, mesh seen at (105), and [0025] wherein the stent is bioabsorbable) to treat blood vessels.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the implanted stent of Heuser, to be a bioabsorbable mesh stent, as taught by Mortisen, for the motivation of the stent being placed in the body for a finite period of time chosen by the physician (Mortisen [0032]) and that reendothelialization of the bioabsorbable stent plays a critical role in the healing process while preventing thrombosis associated with stent surfaces contacting blood (Mortisen [0039]).  
Regarding Claim 8, Heuser in view of Pillai and Mortisen teaches the modified method of claim 7, wherein the bioabsorable mesh is disposed adjacent a first opening and a second opening in the jugular vein (seen in Heuser Fig. 5, annotated below, wherein in the modified method, the bioabsorbable mesh stent is placed where the implant stent (100) is being placed, adjacent a first opening (36-1*) and second opening (36-2*) in the jugular vein (36)).  

    PNG
    media_image1.png
    176
    387
    media_image1.png
    Greyscale

Regarding Claim 9, Heuser in view of Pillai and Mortisen teaches the modified method of claim 7, wherein the bioabsorable mesh is introduced through a third opening in the jugular vein (seen in Heuser Fig. 5, wherein in the modified method, the bioabsorbable mesh stent is placed where the implant stent (100) is being placed, through a third opening in the jugular vein indicated at (80, 82)).  
Regarding Claim 10, Heuser in view of Pillai and Mortisen teaches the modified method of claim 7, wherein the bioabsorable mesh is introduced through a femoral vein (wherein Heuser [0002] teaches the method is applicable to any vein adjacent an artery, and further teaches in Heuser [0032] that the piercing stylet and stent may be introduced from the vein to the artery rather than from artery to vein as seen in the figures; further, Pillai [0018] teaches the vein can be a femoral vein).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Heuser et al., (US 2007/0203515) in view of Pillai (US 2013/0324967) and Makower et al., (US 6190353), as applied to Claim 13 above, and further in view of Khosravi et al., (US 2012/0130468).
Regarding Claim 15, Heuser in view of Pillai and Makower teaches the modified method of claim 13.
Heuser and Pillai and Makower doesn’t explicitly teach wherein the first catheter is disposed within a lumen of the second catheter. 
In related prior art, Khosravi teaches a first catheter disposed within the lumen of a second catheter (Khosravi [0150] and Fig. 22, wherein a (catheter) guide sheath (320) is used for introducing a balloon catheter device (318) into the vein (316)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the first catheter of Heuser and Pillai and Makower, such that the first catheter is disposed in the lumen of a second catheter (guide sheath), as taught by Khosravi, for the motivation of better guiding and positioning the first catheter near the target sight in the vasculature (Khosravi [0150]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Garrison (US 2010/0185216): teaches a spring-loaded stylet as part of a catheter handle, the catheter delivering the stylet, wherein the catheter has a curved distal tip.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783